Title: From George Washington to Jeremy Belknap, 5 January 1785
From: Washington, George
To: Belknap, Jeremy

 

Revd Sir,
Mount Vernon 5th Jan. 1785.

A few days ago, under cover from Mr Hazard of Philadelp[hi]a, I was honored with your favor of the 19th of July; and the first volume of your History of New Hampshire. For both, I pray you to accept my thanks—but my acknowledgments are more particularly due, for your favorable expression in the former, of my past endeavors to support the Cause of liberty.
The proof you have given of your approbation of this, is interesting—I receive it with gratitude—and am with great respect Revd Sir, Yr Most Obedt Hble Servt

Go: Washington

